Citation Nr: 0611087	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an increased evaluation for hypertension and 
heart murmur, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1967, from January 1969 to October 1978, and from 
January 1982 to January 1988.  He retired after serving on 
active duty for 20 years as an air traffic controller.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In June 2004, the veteran 
testified before the undersigned Veterans Law Judge at the 
Board in Washington, D.C.  A copy of the hearing transcript 
is of record.  The Board remanded the case in December 2004.  


FINDINGS OF FACT

The veteran's hypertension is manifested by diastolic 
pressures less than 90; by systolic pressures ranging from 
107 to 155, with most being well below 140; and with no 
evidence of heart murmur.


CONCLUSION OF LAW

The criteria for a rating higher than the currently awarded 
10 percent for service-connected hypertension and heart 
murmur have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10, 4.7, 4.104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In response to the veteran's request for an increased rating 
for his service-connected hypertension and heart murmur, he 
was afforded a VA cardiovascular examination given in 
February 2003.  The examiner reviewed the veteran's medical 
record and noted that his blood pressures were fairly well 
controlled, running in the 140s for systolic pressures and in 
the 80s for diastolic pressures.  He had no history of 
myocardial infarction or cerebrovascular accident.  When 
asked about a heart murmur, the veteran said he thought he 
had one as a child, and that a doctor in the Navy noticed one 
about three years before he got out of service.  The examiner 
noted that the veteran had not had any workup for a heart 
murmur, and that no one recently had mentioned that they had 
heard a murmur.  The examiner's diagnosis was hypertension, 
with no hypertensive complications identified, and no heart 
murmur identified.

The veteran was examined again in August 2005.  The examiner 
noted that the veteran had not had any myocardial infarction 
or cerebrovascular accidents.  The examiner noted that he had 
reviewed the veteran's medical records, including many 
records obtained in accordance with the Board's remand.  The 
record review revealed that the veteran's blood pressures 
throughout 2004 and in 2005 revealed that all of the 
diastolic pressures had been less than 90, and that systolics 
had ranged from 107 to 155, with most of them being well 
below 140.  Blood pressures taken on the day of the 
examination were 158/95, 157/92, and 143/90, but the examiner 
noted that the veteran had not taken his medication that day.  
No heart murmur was heard, and the examiner noted that the 
recent medical records revealed no murmur.  An echocardiogram 
done two years previously did not identify any valvular 
abnormalities.  An electrocardiogram taken the day of this 
examination noted normal sinus rhythm.  This examiner 
diagnosed hypertension that was well-controlled on a stable 
medical regimen.  There were no hypertensive complications 
identified, and there were no examination findings of heart 
murmur.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) are rated utilizing the criteria 
listed under Diagnostic Code 7101.  38 C.F.R. § 4.104.  A 10 
percent rating is for application when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication to control.  A 
20 percent rating is for application when diastolic pressure 
is 110 or more, or; systolic pressure predominantly 200 or 
more.

Here, as two successive examinations given 30 months apart 
have shown, the veteran's hypertension is well controlled.  
His history of high blood pressure, along with the 
requirement for continuous medication to control, warrant the 
currently assigned 10 percent award.  However, his 
predominant diastolic and systolic pressures, by themselves, 
do not rise to the level warranting even a 10 percent rating.  
It follows, then, that the veteran's blood pressures do not 
warrant an increase to 20 percent, and the requested 
increased rating will be denied.  38 C.F.R. § 4.7.  

The veteran, in his November 2005 argument, stated that he 
has never claimed that he should be compensated more than the 
10 percent the schedule allows.  Instead, in his March and 
November 2005 written statements he advances an argument that 
he should be compensated for lost income because his 
hypertension caused him to not be advanced to chief petty 
officer because it disqualified him from continuing to work 
as an air traffic controller.  

The veteran cites 38 C.F.R. § 3.321 and 38 C.F.R. § 4.21, 
both of which reflect that the rating schedule represents, as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  He, in essence, contends that his circumstances 
are not "average," because, he argues, his hypertension not 
only cost him an advancement in rate and the resulting 
increase in income, but also precipitated an earlier 
retirement than he otherwise would have sought.  He argues 
that the earlier retirement, in turn, caused him to miss out 
on two longevity pay raises, which affected not only his 
active duty income, but also his retirement income.  Finally, 
he argues that since retirement from military service he has 
not been able to obtain any civilian employment which would 
approach the monetary compensation that a civilian air 
traffic controller would have received.  (The Board notes in 
passing that, in any event, the veteran has not shown that he 
would have been employable as a civilian air traffic 
controller on his retirement from the Navy at age 43.)  

The law makes no provisions for compensation for an 
individual whose service-connected disability precludes 
employment in a specific career field of his or her choosing.  
As stated, the law merely provides disability ratings that 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  The law does allow the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, 
upon field station submission, to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The 
governing norm for approval of an extra-schedular evaluation 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Board notes that 
this governing norm continues to address average earning 
capacity, and does not include consideration of preclusion 
from a specific chosen field of endeavor.  

The Board finds that the evidence does not show an 
exceptional or unusual disability picture, as just defined, 
as would render impractical the application of the regular 
schedular rating standards.  Id.  The current evidence of 
record does not demonstrate that his service-connected 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment due 
exclusively to the veteran's service-connected disability.  
Id.  The Board notes that this regulation does not define 
employment as employment of a veteran's choosing, but rather 
addresses employment in the broader sense.  Put another way, 
the veteran's well-controlled hypertension does not preclude 
employment per se; it only precludes employment in some 
specific career fields.  There is no evidence that his 
hypertension has kept him unemployed, or that it has markedly 
interfered with employment.

It is undisputed that the veteran's disability has an adverse 
effect on employment in his specifically chosen field, but it 
bears emphasis that the schedular rating criteria are not 
designed to take such specificity into account.  Given the 
lack of evidence showing unusual disability with respect to 
hypertension that is not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, and in a follow-up notification dated in March 2005.  
(Although the notice required by the VCAA may not have been 
provided in full until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his 
hypertension and heart murmur, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a SSOC reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
issue is not now before the Board.  Consequently, a remand is 
not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased evaluation for hypertension and 
heart murmur, currently evaluated as 10 percent disabling, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


